     Case 4:18-cr-01015-RM-EJM Document 156 Filed 05/29/20 Page 1 of 12



 1    WO
 2
 3
 4
 5
 6
 7
 8                       IN THE UNITED STATES DISTRICT COURT
 9                               FOR THE DISTRICT OF ARIZONA
10
11    United States of America,                        No. CR-18-01015-001-TUC-RM (EJM)
12                  Plaintiff,                         ORDER
13    v.
14    Justin William Perman,
15                  Defendant.
16
17          Pending before the Court is the Government’s Appeal (Doc. 129) of Magistrate
18    Judge Eric J. Markovich’s February 24, 2020 Disclosure Order (Doc. 128). Defendant
19    responded to the Appeal. (Doc. 130.) For the following reasons, the Appeal will be denied,
20    and the February 24, 2020 Disclosure Order affirmed.
21          I.     Background
22          On May 30, 2018, Defendant was indicted on two counts of Extortion Relating to
23    Damage to Protected Computer in violation of 18 U.S.C. § 1030(a)(7)(C). (Doc. 1.) The
24    indictment alleges that, on February 2 and February 8, 2018, Defendant, “with intent to
25    extort from Lisa Frank and/or Lisa Frank, Inc. [(hereinafter, “LFI”)] money and other
26    things of value, transmitted in interstate and foreign commerce communications containing
27    a demand and request for money and other thing of value in relation to damage to a

28    protected computer, where such damage was caused to facilitate the extortion.” (Id.) LFI
     Case 4:18-cr-01015-RM-EJM Document 156 Filed 05/29/20 Page 2 of 12



 1    is a company that produces and sells images of artwork, which the parties refer to as the
 2    intellectual property (“IP”). (See Doc. 68 at 98.) The IP relevant to the instant charges
 3    consists of about 40,000 pieces of artwork valued at approximately half a million dollars.
 4    (Doc. 86 at 63-4.) At issue in this case is not only LFI’s access to its IP, but also its access
 5    to the passwords protecting the IP, which the Government contends are also the property
 6    of LFI. (Id. at 122-23.)
 7           On or about October 5, 2017, Defendant, doing business as Intelus Technology
 8    Group, and LFI entered into a contract. Pursuant to that contract, the Defendant was to
 9    provide technology support, including electronic back-up of assets, virus and malware
10    protection, and network administration and maintenance. (Doc. 54 at 2.) On or about
11    February 2, 2018, Defendant and LFI terminated their contract and ended their business

12    relationship. (Id., Doc. 53 at 2.) Thereafter, several events occurred, the exact timeline of

13    which is unclear to the Court but potentially relevant. (See Doc. 68 at 111.) LFI and

14    Defendant, through retained counsel, entered into a settlement agreement (“Settlement

15    Agreement” or “Agreement”)1 to resolve the outstanding balance of LFI’s account to

16    Defendant Perman. (Doc. 53 at 2-3.) According to Defendant, the Settlement Agreement
      contained a provision that Defendant would enter passwords in LFI’s system in exchange
17
      for payment pursuant to the Agreement. (Id.) Defendant entered the passwords and LFI
18
      paid Defendant $5,000 pursuant to the Agreement as well as an additional $400 that he
19
      requested when he entered the passwords. (Id., Doc. 54 at 4.)
20
             During this same time period, around the time when Defendant and LFI terminated
21
      their business relationship, one of LFI’s physical servers experienced a hardware
22
      malfunction. (Doc. 54 at 2-3.) There is no allegation that Defendant caused the hardware
23
      malfunction. (Id.) As a result of the malfunction, LFI was unable to access the data that
24
      had been stored on that server (hereinafter the “Dell server,” see Doc. 123.). The only
25
      location where the Dell server data remained was on a back-up system, called “Shadow
26
      Protect,” that had been set up by Defendant in the course of his work for LFI. (See Docs.
27
28    1
        The Court has not viewed the Settlement Agreement and is relying on the parties’
      representations of its contents.

                                                   -2-
     Case 4:18-cr-01015-RM-EJM Document 156 Filed 05/29/20 Page 3 of 12



 1    54, 126.) The Shadow Protect system was accessible only through an encrypted password
 2    called a “MIP.” (Id.) Only Defendant knew the MIP. (Id.) The Government alleges that,
 3    when LFI learned that the Dell server had crashed and therefore the data, including the IP,
 4    that had been stored on it became unavailable, LFI asked Defendant for the MIP. (Id.)
 5    However, he allegedly refused to provide it until he received payment from LFI. (Id.) This
 6    refusal, according to the Government, forms the basis for the extortion charges. Defendant
 7    allegedly provided the MIP during what the Government calls a “money-for-password”
 8    meeting on March 29, 2018. (Doc. 126. Doc. 86 at 57-8.) LFI then paid Defendant
 9    approximately $5,400 and was able to access the data on the Shadow Protect system. (Id.)
10    The parties agree that the data, as it existed on the Dell server that crashed, is now
11    unavailable. (Docs. 68 at 109, 123, 126.)

12           Also during this same time period, Ms. Lisa Frank’s personal laptop was infected

13    with ransomware and she paid a ransom to regain access to that computer. (Doc. 86 at 22-

14    23.) The Government contends that the ransomware on Ms. Frank’s laptop was unrelated

15    to the Dell server crashing or the inaccessibility of LFI’s IP. (Id. at 58-9.)

16           The instant dispute is about the scope of the Government’s disclosure obligations.
      Defendant moved to compel additional Government disclosure on February 22, 2019,
17
      arguing, among other things, that the Government had not met its disclosure obligations
18
      pursuant to Fed. R. Civ. P. 16(e), Brady v. Maryland, 373 U.S. 83 (1963) and the Jencks
19
      Act, and moving the Court to order disclosure of “mirror images2 of [LFI’s] computer
20
      systems, as well as evidence of LFI’s financial losses.” (Doc. 53.) Defendant relies
21
      primarily on the affidavit (Doc. 53-1) and testimony (see Docs. 68, 86, 105) of Scott
22
      Greene, a technology forensics expert, to support his contention that broader discovery is
23
      necessary. The Government responded to the Motion to Compel, arguing that the
24
      Government had complied or was in the process of complying with its disclosure
25
      obligations and that the requested mirror images of LFI’s entire server network are not
26
27    2
        Mirror images are exact duplicates of the information stored on a computer system, such
      as a server. (Doc. 68 at 29.) Mirror images capture all of the operating system items,
28    including logs and deleted items. (Id. at 5-6, 11, 29.)


                                                   -3-
     Case 4:18-cr-01015-RM-EJM Document 156 Filed 05/29/20 Page 4 of 12



 1    discoverable because “none of the elements of the charged conduct include the need to gain
 2    access to LFI’s servers and [IP] assets.” (Doc. 54 at 5-6.) The Government argues that the
 3    case boils down to whether Defendant prevented LFI from accessing its backup data on the
 4    Shadow Protect system by withholding the MIP password until he received payment for it
 5    and therefore LFI’s other assets, information, data, records, communications, or anything
 6    else are irrelevant, not probative or material to the charges, and not discoverable.3 (Id.,
 7    Docs. 126, 129.)
 8           On April 10, 2019, an evidentiary hearing was held before Magistrate Judge
 9    Markovich at which the parties argued their positions regarding the requested discovery
10    and Defendant presented testimony from expert witness Scott Greene. (Doc. 68.) Mr.
11    Greene testified at length to the nature and extent of the digital information, such as logs

12    of servers, backups, and firewalls (Doc. 68 at 36, 98), including dates and times that LFI

13    accessed its intellectual property (Id. at 98), emails showing communications between

14    Defendant and the victim as well as between the victim and her clients (Id. at 97), and

15    mirror images of servers and backups (Id. at 96). The purpose of this information,

16    according to Defendant, would be to show that on the relevant dates in February 2018,
      LFI in fact had access to its IP and was able to conduct its business. (See Doc. 68 at 76-
17
      81.) Judge Markovich then heard testimony from Government witness Daniel Langworthy,
18
      who owns Lightwave Technical Consulting (“Lightwave”), the business technology
19
      consulting firm that LFI hired in early March 2018 after its relationship with Defendant
20
      had terminated.4 (Id. at 100.) LFI hired Lightwave to help LFI resolve its inability to access
21
      its IP on the Shadow Protect backup system. (Id. at 101.) Mr. Langworthy testified that the
22
      only server which LFI was unable to access was the Dell server5, which was connected to
23
24    3
         This argument notwithstanding, the Government has provided disclosure of LFI’s
      communications with customers and information related to the ransomware. (Doc. 126.)
25    4
        Prior to hiring Lightwave, LFI had hired a different company based in California, Hybrid
      Apparel, to resolve its technology issues. (Doc. 68 at 111-12.)
26    5
        Mr. Langworthy’s testimony does not refer to this server as the “Dell server.” However,
      for the sake of clarity and conciseness, the Court will use the term “Dell server” to refer to
27    the server, including both the physical server that suffered the hardware malfunction and
      the three virtual servers connected to it, to refer to the server (which was backed up by
28    Shadow Protect) that held the IP that LFI claims it could not access because of Defendant’s
      actions. (See Doc. 123 at 3.)

                                                  -4-
     Case 4:18-cr-01015-RM-EJM Document 156 Filed 05/29/20 Page 5 of 12



 1    at least three virtual servers. (Id. at 108-110, Doc. 86 at 81-3.) The parties agree that the
 2    Dell server is, or would be,6 relevant to this case but dispute the relevance of LFI’s other
 3    servers. (Id. at 109, Doc. 123 at 3.) Mr. Langworthy testified that LFI never lacked access
 4    to any of its other servers. (Id. at 109.)
 5             The evidentiary hearing was continued to April 30, 2020. (Docs. 75, 86.) On that
 6    date, Judge Markovich heard additional testimony from Mr. Langworthy and Mr. Greene,
 7    as well as from Government witness and Federal Bureau of Investigations (“FBI”) Agent
 8    Michael Foster. (Doc. 86.) Mr. Langworthy reiterated that the data from the Dell server
 9    had been irrevocably lost and therefore nothing remained from which to create a mirror
10    image of that server. (Id. at 5-6.) Mr. Langworthy testified that LFI retained access to at
11    least some of its other servers during the time period in question but lacked access to the

12    IP housed on the Dell server due to a hardware malfunction of that server. (Id. at 12, 20,

13    26.) Lightwave also was unable to create a backup of the Dell server, as it normally would

14    have, because the data on the Dell server was irrevocably lost by the time Lightwave

15    became involved. (Id. at 25-27.) Mr. Langworthy testified that the Dell server containing

16    LFI’s IP had crashed and the “backup archives,” which were stored in Shadow Protect,
      “were the only copy of that data that existed.” (Id. at 34.) Thus, it was the crash of the Dell
17
      server that created the urgent need for the MIP password that only Defendant had. (Id. at
18
      32-33, 38, 41, 53-4.) Mr. Langworthy testified that he never contacted Defendant to request
19
      the missing MIP password but was aware that other people, specifically Agent Foster and
20
      an LFI employee, had contacted Defendant to request the MIP and other passwords. (Id. at
21
      51-2.)
22
               Agent Foster testified that he got involved in the case to ensure that LFI had access
23
      to its IP, which, when the FBI investigation commenced, was believed to exist only on the
24
      encrypted Shadow Protect backup system. (Doc. 86 at 63-4, 116-17.) Agent Foster testified
25
      that Defendant refused to provide the MIP password to the Shadow Protect backup system
26
      because LFI had not paid him for his services. (Id. at 64-5.) Agent Foster testified that any
27
28    6
        The parties agree that the Dell server is “dead”, and any data on it during the time from
      relevant to this case is now irretrievable. (Doc. 123 at 7.)

                                                   -5-
     Case 4:18-cr-01015-RM-EJM Document 156 Filed 05/29/20 Page 6 of 12



 1    information contained on any of LFI’s other servers, other than the Dell server that had
 2    crashed, was irrelevant because the case only involves LFI’s access to the IP stored on the
 3    Shadow Protect backup system. (Id. at 74-5.) Agent Foster’s testimony was unclear as to
 4    whether the IP that was stored on the Shadow Protect backup system may have been
 5    available on other servers to which LFI had access. (Id. at 82-4, 117, 158.) Agent Foster
 6    further testified to his email communications with Defendant during the months leading up
 7    to the indictment. (Id. at 103-112.)
 8           At the conclusion of the evidentiary hearing, Judge Markovich ordered Defendant
 9    to create a “wish list” of items for discovery, including their relevance, and the Government
10    to respond. (Doc. 86 at 175-6.) Defendant did so (Doc. 89) and the Government responded
11    (Doc. 90.) Magistrate Judge Markovich issued an order on June 19, 2019 that (1) denied

12    Defendant’s request for information relating to the damages the victim’s company

13    sustained as a result of the alleged extortion and (2) ordered the Government to disclose,

14    pursuant to a protective order to protect LFI’s property interests, the following items:

15                  (1) Mirror images of the following servers, computer systems
                        and/or hard drives: (a) the backup server; and (b) any
16                      server, computer system, or hard drive that allegedly
                        contained intellectual property, including Jazz, Perceptor,
17
                        and Hyper-V.
18                  (2) Logs for all of the victim company’s servers, as well as logs
                        for the Firewall, VMware and LogMeIn. The date range for
19
                        these logs should begin with the date of the defendant's
20                      employment and end on the date the victim obtained access
                        to her backup server.
21                  (3) Emails between the victim and/or her company and
22                      customers that pertain to the delivery of artwork from the
                        time the servers failed until the date the victim obtained
23                      access to her backup server.
24                  (4) Emails between the victim and/or her company and the
                        defendant that address requests for passwords, including
25                      the defendant’s response(s) to any requests.
26                  (5) Emails between the victim and/or her company and the
                        subsequent computer firms that worked for the company
27                      that address attempts to access the backup server.
28           Explaining its reasoning for the ordered disclosure, the Court stated:


                                                  -6-
     Case 4:18-cr-01015-RM-EJM Document 156 Filed 05/29/20 Page 7 of 12



 1                  The Court is not convinced that this case is as simple as the
 2                  government has portrayed in response to the Motion for
                    Disclosure. In fact, as discussed below, the government's
 3                  theory of the case is quite confusing given the allegations in
                    the indictment, and more importantly, the grand jury testimony
 4
                    that led to the indictment. Both the indictment and grand jury
 5                  testimony paint a picture that the victim could not access many,
                    if not all, of her computer servers due to the defendant's
 6
                    conduct, and not just the backup server. Because the indictment
 7                  sweeps much more broadly than simply the victim’s access to
                    her backup server, additional disclosure must be provided to
 8                  the defense.
 9           (Doc. 95 at 2.) The Order goes on to review the testimony presented by the
10    Government at the grand jury proceeding, which indicated that Defendant had “changed
11    administrator passwords on several servers” and thereby prevented LFI from accessing
12    multiple computer systems, not just the Shadow Protect backup system. (Id. at 3.) The
13    Order states, “the government has clearly changed its theory of the case since the
14    indictment. It now claims this case is only about the defendant’s refusal to provide the
15    victim with the password for her backup server after several of her primary servers
16    containing her artwork had failed.” (Id. at 14-15.) As discussed infra, it appears that the
17    Government agrees with this narrower characterization of the charges and has now limited
18    its allegations to Defendant’s alleged withholding of the MIP password for the Shadow
19    Protect backup system. (Doc. 126.) It also appears that the Government agrees, or
20    concedes, that LFI in fact did not lack access to other servers, other than the Dell server,
21    during the relevant time period. (Id.)
22           A status conference was held on August 8, 2019 regarding the status of disclosure

23    at which Magistrate Judge Markovich gave the parties deadlines by which to complete the

24    mirror imaging and disclosure of the emails. (Docs. 103, 105.) On January 28, 2020,

25    Defendant filed a Second Motion to Compel Supplemental Disclosure. (Doc. 123.)

26    Defendant stated that he had not received, or been permitted to obtain, mirror images of

27    several of the servers that he contends were within the scope of the disclosure ordered by
      Judge Markovich. (Id. at 5-6.) Defendant stated that Mr. Greene attempted to create a
28


                                                 -7-
     Case 4:18-cr-01015-RM-EJM Document 156 Filed 05/29/20 Page 8 of 12



 1    mirror image of the Dell server but was unable to do so because the data had been lost and
 2    the server is “dead.” (Id. at 7.) Defendant stated that he then requested disclosure of LFI’s
 3    other servers but did not receive it. (Id.) The Government responded that it had complied
 4    with the disclosure order. (Doc. 126.) The Government stated that it had provided
 5    disclosure of (1) One physical and three virtual servers (presumably, the Dell server); (2)
 6    ransomware; (3) emails; and (4) logs pertaining to the Dell server. (Id.) The Government
 7    stated that it did not disclose LFI’s IP or the contents of the other servers that contain or
 8    contained IP. (Id.) On February 24, 2020, Magistrate Judge Markovich granted
 9    Defendant’s Second Motion to Compel Supplemental Disclosure and ordered the
10    Government to disclose mirror images of all LFI’s servers, including but not limited to the
11    Dell server and the backup servers, that contained LFI’s intellectual property. (Doc. 128.)

12           The Government appealed Magistrate Judge Markovich’s February 24, 2020

13    disclosure order to this Court. (Doc. 129.) The Government’s Appeal makes four

14    arguments: (1) the information, data, and assets contained on all of LFI’s servers is not

15    relevant to the charges in the case; (2) production of the requested server information will

16    be extremely burdensome and expensive; (3) the servers in their current state are not the
      same as they were at the time of Defendant’s alleged extortion because they have been
17
      replaced and reconfigured; and (4) disclosure of all of LFI’s IP assets, even under a
18
      protective order, places the company at risk of either intentional or unintentional
19
      dissemination of this information to the public, which would destroy LFI’s commercial
20
      value. (Id.) The Government contends that balancing these considerations against
21
      Defendant’s need for the requested disclosure yields a balance in favor of the Government.
22
      (Id.) Defendant’s Response argues that (1) the appeal is effectively an appeal of the
23
      Magistrate Judge’s first disclosure order from June 18, 2019 and is therefore untimely
24
      under Fed. R. Crim. P. 59(a) and (2) the order should be affirmed on the merits. (Doc. 130.)
25
             On April 30, 2020, this Court heard oral argument on the appeal of Magistrate Judge
26
      Markovich’s disclosure order. (Doc. 139.) At the hearing, the Government argued that it
27
      had complied with its disclosure obligations by disclosing FBI reports and analysis, the
28
      Dell server, ransomware data, login logs, and email correspondence between LFI and LFI’s


                                                  -8-
     Case 4:18-cr-01015-RM-EJM Document 156 Filed 05/29/20 Page 9 of 12



 1    customers showing that LFI lacked access to its IP assets. (Id.) The Government argues
 2    that, notwithstanding the testimony presented during the grand jury proceedings that LFI
 3    lacked access to multiple servers as a result of Defendant’s alleged extortion, the data and
 4    information contained on LFI’s other servers (not the Dell server) is irrelevant because the
 5    extortion charges are limited to the allegation that Defendant prevented LFI from accessing
 6    the Shadow Protect backup system until he was paid. (Id.)
 7           Defendant argues that the data and information from the other servers is relevant to
 8    show that LFI actually did have access to its IP that was stored on other servers, even
 9    though it could not access Shadow Protect. (Id.) Defendant contends that, while providing
10    LFI with technology support, he loaded the IP that was stored on the Dell server onto LFI’s
11    other servers. (Id.) Therefore the IP was accessible on multiple servers—not, as the

12    Government contends, only on the Dell server and, after the Dell server crashed, the

13    Shadow Protect backup system. (Id.) Therefore, Defendant contends, data from the other

14    servers is relevant and material to his defense. (Id.)

15           The Government argues in response that LFI lacked access to its IP during the

16    relevant time period because it could not access Shadow Protect, and even if it did have
      access to its IP without Shadow Protect, that is not one of the elements of the charge. (Id.)
17
      The Government further argues that the metadata behind the server information either no
18
      longer exists or is no longer accessible because the servers have been rebooted since the
19
      relevant time frame; therefore there is no record available of what exactly was on each
20
      server at that time. (Id.)
21
             The appeal record indicates that the Government has complied with the Magistrate
22
      Judge’s disclosure order to Defendant’s satisfaction, other than its failure to produce or
23
      provide Defendant access to mirror images of LFI’s other servers. Thus, the issue before
24
      the Court at this juncture is whether the other servers must be disclosed to protect
25
      Defendant’s constitutional rights.
26
             II.     Applicable Law and Discussion
27
             As a preliminary matter, the Court finds that the Government’s appeal is timely
28
      pursuant to Fed. R. Crim. P. 59(a). Magistrate Judge Markovich issued the underlying


                                                   -9-
     Case 4:18-cr-01015-RM-EJM Document 156 Filed 05/29/20 Page 10 of 12



 1    Order on February 24, 2020. (Doc. 128.) The Government appealed the Order on February
 2    26, 2020. (Doc. 129.) Although Defendant contends that the February 24, 2020 Order was
 3    effectively identical to the first disclosure order issued on June 18, 2019, the Court finds
 4    that the February 24 Order clarified the Government’s disclosure responsibilities and was
 5    appealable as a non-dispositive order pursuant to Fed. R. Crim. P. 59(a), which provides
 6    14 days for a party to object to a magistrate judge’s non-dispositive order. The Government
 7    filed its appeal within 14 days, and it was therefore timely.
 8             Defendant is charged with violating a provision of the Computer Fraud and Abuse
 9    Act (“CFAA”), 18 U.S.C. § 1030(a)(7)(C), which makes it a crime to, “with intent to extort
10    from any person any money or other thing of value, transmit[] in interstate or foreign
11    commerce any communication containing any. . . demand or request for money or other

12    thing of value in relation to damage to a protected computer, where such damage was

13    caused to facilitate the extortion.” 18 U.S.C. § 1030(a)(7)(C). The statute defines “damage”

14    as “any impairment to the integrity or availability of data, a program, a system, or

15    information.” 18 U.S.C. § 1030(e)(8); see also Pulte Homes, Inc. v. Laborers’ Int’l Union

16    of N. Am., 648 F.3d 295, 301 (6th Cir. 2011) (applying ordinary meaning to “impairment,”
      “integrity,” and “availability” and concluding that “a transmission that diminishes a
17
      plaintiff’s ability to use data or a system” causes damage under the CFAA.) In Pulte, the
18
      Court found that “the transmissions diminished Pulte’s ability to use its systems and data
19
      because they prevented Pulte from receiving at least some calls and accessing or sending
20
      at least some e-mails.” 648 F.3d at 301. The extended unavailability of data is sufficient to
21
      show damage. NovelPoster v. Javitch Canfield Grp., 140 F. Supp. 3d 954, 962 (N.D. Cal.
22
      2014).
23
               Fed. R. Crim. P. 16(a)(1)(E) provides that a criminal defendant is entitled to
24
      discovery of documents and tangible things that are within the government’s possession,
25
      custody, or control if the requested information is “material to preparing the defense.”
26
      Documents and tangible things are in the government’s possession if the prosecutor “has
27
      knowledge of and access to the documents sought by the defendant.” United States v.
28
      Stever, 603 F.3d 747, 752 (9th Cir. 2010).


                                                   - 10 -
     Case 4:18-cr-01015-RM-EJM Document 156 Filed 05/29/20 Page 11 of 12



 1           “Rule 16 permits discovery that is relevant to the development of a possible
 2    defense.” United States v. Muniz-Jaquez, 718 F.3d 1180, 1183-4 (9th Cir. 2013).
 3    “Information that is not exculpatory or impeaching may still be relevant to developing a
 4    possible defense.” Id. at 1183. In fact, inculpatory evidence may be relevant. Id. However,
 5    “[a] defendant must make a threshold showing of materiality, which requires a presentation
 6    of facts which would tend to show that the Government is in possession of information
 7    helpful to the defense.” Id. at 1183.
 8           Based upon the record before it, the Court finds that the mirror images of LFI’s
 9    additional servers are relevant and material to Defendant’s theory of the case. Defendant
10    has presented facts, including his assertion that he loaded the IP that was stored on the Dell
11    server onto LFI’s other servers, that tend to show that the mirror images of the additional

12    servers may be helpful to his defense. The Court finds that the mirror images of the

13    additional servers may be relevant to prove whether LFI suffered “damage” within the

14    meaning of 18 U.S.C. § 1030(a)(7)(C), such that the availability or integrity of its IP or

15    other data was impaired as a result of the alleged extortion. Therefore, even if Defendant

16    were not requesting disclosure of the mirror images, the Government would be required to
      disclose them in order to prove the elements of the charge.
17
             The Government has represented to the Court that the server data as it existed at the
18
      time of the alleged extortion is irretrievable. If the Government is unable or unwilling to
19
      produce mirror images of the additional servers, it shall inform the Court and the Court
20
      will address that issue separately.
21
             Accordingly,
22
             IT IS ORDERED that the Government’s Appeal (Doc. 129) is denied.
23
      ....
24
      ....
25
      ....
26
      ....
27
      ....
28


                                                  - 11 -
     Case 4:18-cr-01015-RM-EJM Document 156 Filed 05/29/20 Page 12 of 12



 1          IT IS FURTHER ORDERED that Magistrate Judge Markovich’s Order (Doc.
 2    128) is affirmed. The Government shall disclose mirror images of the additional servers
 3    to Defendant.
 4          Dated this 29th day of May, 2020.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                - 12 -
